 SEARS, ROEBUCK & COSears,Roebuckand Co.andRetailClerksUnionLocal 770, Chartered by United Food and Com-mercialWorkersInternationalUnion,AFL-CIO, CLC. Case 31-CA-1059013 February 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 31 August 1981 Administrative Law JudgeJay R. Pollack issued the attached decision. TheRespondent filed exceptions and a supporting brief.The National Labor Relations Board has consid-ered the decision and the record in light of the ex-ceptions and brief and has decided to affirm thejudge's rulings, findings, and conclusions only tothe extent consistent with this Decision and Order.The pertinent facts are undisputed. During 1980theUnion started an organizing campaign at theRespondent'sHollywood,California store.Em-ployee Peter Zastrow was active in the campaign,and the Respondent had knowledge of this as earlyas June. In the last week of October, the Respond-ent'semployee relations representativeWilliamLewis observed Zastrow distributing union litera-ture at the Respondent's Santa Monica store onbehalf of a sister local of the Union. The next day,Lewis passed Zastrow on a stairway at work andsaid that he understood Zastrow had been at theSanta Monica store the previous night. When Zas-trow replied by shrugging his shoulders and smil-ing,Lewis continued, "I thought it was very inter-esting. I was wondering if you were on the interna-tional payroll of the Union since you're breakingover jurisdictional lines working for Local 770 intheHollywood store and now working in theSantaMonica store for Local 1442." Zastrow re-plied, "What if I am?" and the conversation ended.The judge found that Lewis' question soughtZastrow's affiliationwith the International andsister local and could be construed as seeking thereason for Zastrow's organizing on behalf of thesister local.On the basis ofPPG Industries,251NLRB 1146 (1980), he concluded that Lewis hadinquired about Zastrow's protected activity, there-by violating Section 8(a)(1) of the Act. After theissuance of the judge's decision, the Board pub-lished its opinion inRossmore House,'overrulingPPG Industriesand holding that questions concern-ing the union activities of open and active unionsupporters are not necessarily unlawful if they aremade in the absence of unlawful threats or prom-ises.'269 NLRB 1176 (1984)9Lewis' statementwas made to an open andactiveunion supporter in noncoercive circum-stances and did not contain any unlawful threats orpromises.Under the rationale ofRossmore House,his remarks did not violate Section 8(a)(1) of theAct.We therefore shall dismiss the complaint.ORDERThe complaintis dismissed.DECISIONSTATEMENT OF THE CASEJAY R. POLLACK, Administrative Law Judge. Thiscase was tried before me at Los Angeles, California, onJuly 9, 1981, and is based on an unfair labor practicecharge filed on October 31, 1980,1 and an amendedcharge filed on November 26, by Retail Clerks Union,Local 770 (the Union). On December 19, a complaintand notice of hearing issued on behalf of the GeneralCounsel of the National Labor Relations Board by theRegionalDirector for Region 31. The complaint, asamended at the hearing, alleges in substance that Re-spondent has engaged in certain violations of Section8(a)(1) of the National Labor Relations Act (the Act).IssuesThe primary issues are:1.Whether William Lewis and Ray Hawkins, employ-ee relations representatives for Respondent, were agentsof Respondent whose statements to employees werebinding on Respondent2.Whether Respondent violated Section 8(a)(1) of theAct, acting through Lewis, by questioning an employeeconcerning that employee's union activities and affiliationand by telling an employee that it was not a good ideafor the employee to be working for the Union's parentorganization3Whether Respondent violated Section 8(a)(1) of theAct, acting through Hawkins, by interrogating an em-ployee regarding the employee's opinion of the Union'schances in an upcoming Board election.All parties were given full opportunity to appear, tointroduce relevant evidence, to examine and cross-exam-ine witnesses, to argue orally, and to file briefs. Based onthe entire record2 and from my observation of the de-meanor of the witnesses, I make the followingFINDINGS OF FACT AND CONCLUSIONS1.JURISDICTIONRespondent is a corporation duly organized under andexisting by virtue of the laws of the State of New York'Unless otherwise stated, all dates refer to calendar year 19802On July 17, 1981, the General Counsel filed a motion for reconsider-ation concerning certain evidence offered by Respondent in support ofRespondent's motion to dismiss/strike par 7 of the complaint (the allega-tion that Hawkins unlawfully interrogated an employee) In view of thedisposition of that allegation it is unncecessary to rule on the issues raisedby the General Counsel's motion274 NLRB No. 2 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDItoperates retail stores throughout the country, includ-ing a store located in Hollywood, California, the facilityinvolved herein. Respondent annually derives gross reve-nues in excess of $500,000 and annually purchases and re-ceives goods valued in excess of $50,000 directly fromsuppliers located outside the State of California. Accord-ingly,Respondent admits, and I find, that it is an em-ployer engaged in commerce and in a business affectingcommerce within the meaning of Section 2(6) and (7) ofthe ActII.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I findthat the Union has been, at all times material herein, alabor organization within the meaning of Section 2(5) ofthe ActIIITHE ALLEGED UNFAIR LABOR PRACTICESA. Background and IssuesOn July 25, the Union filed a petition in Case 31-RC-4843, seeking a representation election among the sellingand nonselling employees at Respondent's Hollywood,California storeOn August 18, the Regional DirectorforRegion 31 approved a Stipulation for CertificationUpon Consent Election in which the parties had agreedupon an election to be held on September 19 in an ap-propriate unit of the employees at the Hollywood store.3On September 12, the Union filed an unfair labor prac-tice charge in Case 31-CA-10430. During the investiga-tion of that case, on September 16, the election sched-uled for September 19 was canceled. An election had notyet been held by the time of the instant hearingDuring the campaign preceding the scheduled elec-tion,William Lewis, an employee relations representativeatRespondent's western territories office in Alhambra,California, was assigned to work at the Hollywood store.Ray Hawkins, an employee relations representative atRespondent's corporate headquarters in Chicago, Illinois,was assigned to assist Lewis during the preelection cam-paign at the Hollywood store. Lewis and Hawkins heldmeetings with supervisors and managers of the Holly-wood store in which they advised and counseled man-agement concerning the representation election cam-paign.The two employee relations representatives alsoconducted meetings with groups of employees to dismissunion-related matters and to campaign for the Respond-ent in the forthcoming representation electionHawkinsalso spent time visiting the various departments of thestore so that he would be available to talk to any em-ployee who desired to talk to him about the organiza-tional campaign The alleged unfair labor practices ariseout of two separate conversations, one between Lewisand employee Peter Zastrow and the other betweenHawkins and employee John Sweetin. The GeneralCounsel contends that Zastrow and Sweetin, both knownunion adherents,were unlawfully interrogated and fur-ther that Zastrow was unlawfully told that it was a "badidea" for him to be working for the Union's Internationalorganization.Respondent denies the agency status ofLewis and Hawkins and further denies the commission ofany unfair labor practices.Finally,Respondent contendsthat, even if it has violated the Act, such violations arede minimis and do not require the issuance of a Boardorder.B The EvidenceAs stated earlier, Lewisis anemployee relations repre-sentative for Respondent's western territories office, cov-ering approximately 14 western States. His general dutiesinclude attending negotiationmeetings,arbitrations, andhearings on behalf of Respondent. During organizationcampaigns,such as the Union's campaign at the Holly-wood store, Lewis conducts meetings withmanagementand employees At these meetings Lewis advisesmanage-ment as towhat they can and cannot do under the Act.Lewis also conducts meetings with employees in whichthe organizational campaign and the law are discussed.As stated above, during the Union's organizing cam-paign,Lewiswas assignedto the Hollywood storeDuring early June, Lewis was presentat a meeting inwhich Jerry Cohen, storemanager attheHollywoodstore, counseled employee Peter Zastrow for talking toemployees on companytime.Based onthe credited testi-mony of Lewis,' I find that Lewis explained to Zastrowthat under the Act the employee had the right to solicitfor the Union or to distribute union literature, but that hecould not do so while employees were working at theirwork stationsThus, as early as June, Zastrow wasknown to be a leading union adherent. Thereafter, Zas-trow continued to be active in campaigning on behalf ofthe Union.At the end of October, Zastrow distributed literatureatRespondent'sSantaMonica,California store 5 onbehalf of a sister local of the Union The next day, Lewispassed Zastrow at a stairway in the Hollywood store andsaid, "Peter, I understand you were in the Santa Monicastore last night " Zastrow shrugged his shoulders andsmiledLewis thensaid,"I thought it was very interest-ing Iwas wondering if you were on the internationalpayroll of the Union since you're breaking over jurisdic-tionallinesworking for Local 770 in the Hollywoodstore and now working in the Santa Monica store forLocal 1442." Zastrow answered, "What if I am?" Ac-cording to Lewis, whom I credit, he made no furthercomment to Zastrow As discussed above, the GeneralCounsel contends that by this conduct Respondent vio-lated Section 8(a)(1) of the Act Respondent, on theother hand, contends that Lewis' conduct was not coer-cive and, therefore, not violative of the Act4Lewis testified in a straightforward and credible manner Further, histestimony was corroborated by documentary evidence Zastrow's testi-9The stipulated appropriate unit was all selling and non-selling em-mony, on the other hand, was contradicted by the documentary evi-ployees, including office clericals and plant clerical employees at the Hol-denteWhere there are conflicts in their testimony, I credit Lewis' testi-lywood store, excluding all confidential and leased department employ-mony over that of Zastrowees, guards and supervisors as defined in the Act The unit consisted of5The employees of the Santa Monica store are not included in the bar-approximately 260 employeesgaining unit at issue herein SEARS,ROEBUCK & COAs stated earlier, Ray Hawkins is a staff assistant inthe employee relations department located at Respond-ent's corporate headquarters in Chicago,Illinois.Haw-kins'job duties cover the entire scope of labor relations,including negotiations,grievances, and arbitrations Inorganizing compaigns Hawkins advises management con-cerning campaign conduct.During the Union's organiz-ing campaign at the Hollywood store,Hawkins conduct-ed meetings with employees as well as managers and su-pervisors.At the meetings with employees Hawkins indi-cated that he would be available to answer employees'questions.When not attending meetings,Hawkins fre-quently walked through the Hollywood store talking toemployees and making himself available to answer ques-tionsof employees.During the campaign Hawkinsbecame acquainted with John Sweetin, battery room su-pervisor6 in the auto service center at the Hollywoodstore.It is undisputed that Sweetin was a known unionadherent and wore a union button to work every day. Itisalso undisputed that Hawkins and Sweetin discussedthe Union at least three or four times during the first 2weeks of September.At the time of these conversations,the representation election was scheduled for September19The auto center where Sweetin worked is a separatebuilding on the parking lot of the Hollywood store.During the first 2 weeks of September,Hawkins wouldwalk to the auto center and talk to the employees, in-cluding Sweetm.7According to Sweetin,on one occa-sionHawkins asked,"John, do you think the Union isgoing to get in' I don'tthink so." Sweetin did notanswer.Hawkins testified that he had three or four con-versations with Sweetin during the first 2 weeks of Sep-tember.According to Hawkins,he and Sweetin dis-cussed many matters, including the Union and on oneoccasion Sweetin told him that Sweetin thought theUnion would get in. However,Hawkins denied that heever made the statement attributed to him by Sweetin. IcreditHawkins' denial.8Under the circumstances, Icannot find that Hawkins unlawfully interrogated Swee-tin as alleged in the complaint.C. Conclusions Regarding Agency StatusThe complaint alleges that Lewis and Hawkins areagents of Respondent within the meaning of Section2(13) of the Act.Respondent denies such allegations inits answer to the complaint.Section 2(13)of the Act does not define agency,rather, it states, "In determining whether any person isacting as an 'agent' of another person so as to make suchother person responsible for his act,the question ofwhether the specific acts performed were actually au-thorized or subsequently ratified shall not be control-6Although Sweetm held the title of supervisor,the parties stipulatedthat Sweetin did not hold any of the indicia of supervisory status and wasnot a supervisor within the meaning of Sec 2(11) of the Act7Approximately 25 employees worked at the auto center9 I found Hawkins to be a candid and straightforward witness Swee-tin,on the other hand,appeared to contradict himself in certain aspectsof his testimony and was contradicted by his own pretrial affidavitWhere there is a conflict in their testimony,IcreditHawkins' versionover that of Sweetin11ling" Under Section 2(2) of the Act, "The term 'em-ployer' includes any person acting as an agent of an em-ployer, directly or indirectly " Accordingly,under theAct, common law principles of agency apply.See, e g.,Burnup&Sims,256 NLRB 965 (1981);Westward HoHotel,251 NLRB 1199 (1980).Applying common law principles it is clear that Re-spondent may not escape responsibility for the statementsof Lewis and Hawkins in the organizational campaignRespondent employed Lewis and Hawkins for the pur-pose of discussing union organizational matters with itsmanagers and employees.The statements at issue hereinwere the kind of conduct that Lewis and Hawkins wereemployed to perform during their assignment at the Hol-lywood store.The statements were uttered at the Em-ployer's premises,during the workday, and were obsten-sibly for the Employer's benefit.Accordingly,employeeswould reasonably understand that Lewis and Hawkinsspoke for management in discussing matters related totheorganizationalcampaignSee generallySangamoWestern, Inc,251NLRB 1597 (1980).Thus, I find thatRespondent is accountable for the statements made byLewis and Hawkins to employees Zastrow and Sweetinrelating to the Union's organizational campaign.D. Conclusions Regarding the 8(a)(1) Allegations1As stated earlier, I find no credible evidence thatHawkins unlawfully interrogated employee Sweetin asalleged in the complaint I therefore recommend dismis-sal of that allegation of the complaint.2As described above, during the last week of Octo-ber,Lewis, after telling Zastrow that he knew the em-ployee had been organizing at the Santa Monica store,said,"Iwas wondering if you were on the Internationalpayroll of the Union since you're breaking over jurisdic-tional linesworking for Local 770 in the Hollywoodstore and now working in the Santa Monica store forLocal 1442." Zastrow answered,"What if I amt" Lewisdid not respond further.The General Counsel contends that Lewis' statementsamount to unlawful interrogation in violation of Section8(a)(1) of the Act.Respondent contends that such state-ment is not unlawful and in any event was isolated andde mmimis.In support of her position the General Counsel relieson the recent case ofPPG Industries,251NLRB 1146(1980). InPPG,the Board held that questioning concern-ing union sympathies of active and open union support-ers was coercive even in the absence of other threats inthe conversationThe Board reasoned that such ques-tioning conveys an employer'sdispleasure with employ-ees' union activity and thereby discourages such activityin the future.The coercive impact of such questions washeld not to be diminished by the employees'open unionsupport or by the absence of attendant threats See alsoCentre Engineering,Inc.,253 NLRB 419 (1980).Respondent contends thatPPGisdistinguishable onthe ground that Lewis did not inquire into Zastrow'sunion sentiments or affiliations but "rather into his statusas a paid employee of the International,amatter ofpublic disclosure " I cannot agree Lewis questioned Zas- 12DECISIONSOF NATIONALLABOR RELATIONS BOARDtrow's affiliation or relationship withthe Internationaland a sisterlocalFurther, Lewis' question could be con-strued as seeking the reason for Zastrow's organizing onbehalf of a sister local of the Union. Zastrow's organiz-ing and reason for doing so are protected by Section 7 ofthe Act.9 Accordingly, I find that Lewis unlawfully in-terrogated Zastrow in violation of Section 8(a)(1) of theAct 10As stated 'above, Respondent contends that the con-duct in this case is isolated and de mmimis. However, theBoard has recently indicated that it willnot dismiss aviolation of Section8(a)(1) onsuch grounds. InRegencyat the Rodeway Inn,255 NLRB 961 (1981), the Board re-versedan administrativelaw judge'sdismissal of a singleincident of interrogation which the judge found to be demmimis andnot requiringa remedialorder. The judgehad enumerated,among others, the following reasons fordismissal.The company had committed no other viola-tions of the Act, the record did not show that any otheremployee was informed of the incident;and at the timeof the conversation, the union activities had been com-pleted. In reversing the judge, the Board specificallyfound it irrelevant that the company had notengaged in9 I give no'weight to Respondent's argument that Zastrow engaged inunlawful conduct or misconduct at the Santa Monica storeThe only evi-dence presented in that respect was admitted for the purpose of showingthe context in which Lewis'remarks were uttered Statements by theSanta Monica store manager to Lewis were not received for the truth ofthe matters asserted10Rdey-Berard,Inc, 253 NLRB 660 (1980), cited in Respondent'sbrief,does not require a different result In that case,the Board affirmedan administrative law judge'sfinding of no violation when a supervisorasked a known union sympathizer how the union"was coming " Thejudge's decision,which issued prior to the Board's decision inPPG,stated, "There is nothing inherently coercive about a request for a predic-tion of election results from a known union sympathizer"Even assumingthat aspect ofRiley-Berardisvalid afterPPG,the factual situation hereinis clearly distinguishableother unlawful acts, or that the statutory rights of only asingle employee were violated or that the employeewhose rights were violated did not communicate thatfact to others. Id. Accordingly, under the principles oftheRegencydecision the violations herein cannot be con-sidered to be de minimis and a remedial order must berecommended. i iTHE REMEDYHaving found that the Respondent, Sears, Roebuckand Co., has engaged in certain unfair labor practices, Ishall recommend that it cease and desist therefrom andthat it take certain affirmative action to effectuate thepolicies of the Act.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerceand in a business affecting commerce within the meaningof Section 2(6) and (7) of the Act.2.TheUnion is a labor organization within the mean-ing of Section 2(5) of the Act.3Respondent violated Section 8(a)(1) of the Act byquestioning an employee concerning the extent of hisunion affiliation and/or his reasons for engaging in unionactivities.4.The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the Act.5.Except as found above, Respondent has not engagedin other unfair labor practices as alleged.[Recommended Order omitted from publication.]" Respondent contends that its conduct herein should not block theelection in the representation case The representation case is not beforeme and,therefore,Respondent's argument is best directed to the Region-alDirector or to the Board